Case 1:21-cv-00879-KMT Document1 Filed 03/26/21 USDC Colorado Page 1 of 7

UNITED STATES DISTRICT COURT

DISTRICT OF COLORADO

Civil Action No.

ERIN HUTCHINSON,

Plaintiff,

Giuseppe Maurello and United States of America,

Defendants.

 

COMPLAINT AND JURY DEMAND

 

COMES NOW the Plaintiff, Erin Hutchinson, by and through her attorneys, Kianna F.
Jackson and Trent T. King, of King and Beaty, LLC, and for her Complaint against

Defendants, state as follows:

GENERAL ALLEGATIONS

 

1. This matter arises out of an automobile collision which occurred on April 19,
2018, with a United States Postal Service Truck.
I. JURISDICTION
2. This is a case arising out of bodily injuries caused by a United States Postal

Service Truck.
Case 1:21-cv-00879-KMT Document1 Filed 03/26/21 USDC Colorado Page 2 of 7

3. This is an action for damages, and attorney's fees and costs, for Plaintiff Erin
Hutchinson.

4. Plaintiff, Erin Hutchinson, resides in Fountain, Colorado, within the jurisdiction of
this Court.

5. The United States District Court for the District of Colorado has jurisdiction over
this cause, because this action is brought pursuant to and in compliance with 28
U.S.C. § 1346(b); 28 U.S.C. § 2671-2680 et. seq., commonly known as the
“Federal Tort Claims Act”; all of which vest exclusive jurisdiction of Federal Tort
Claims and litigation against the United States of America in the Federal District
Court. These statutes also provide for exclusive jurisdiction to the District Court
over civil actions on ciaims against the United States of America for money
damages for personal injury.

6. The United States District Court for the District of Colorado has jurisdiction over
this cause, because this action is brought pursuant to 39 U.S.C. §409(a), which
vests exclusive jurisdiction over all civil actions on claims against the United
States Postal Service.

¢. Plaintiff has exhausted her administrative remedies by filing a timely notice of
claim with the appropriate federal agency on March 18, 2020. Return receipt of
the notice was delivered and signed for on March 23, 2020. A tort claim
adjudicator responded on behalf of the United States Postal Service, on or about

April 8, 2020. No offer was extended to or received by Plaintiff.
Case 1:21-cv-00879-KMT Document1 Filed 03/26/21 USDC Colorado Page 3 of 7

8. Greater than six (6) months has passed since Plaintiff's claims were presented,
and the United States Postal Service has failed to resolve the claims.
Accordingly, all claims are deemed denied and Plaintiff has complied with all
jurisdictional prerequisites and conditions precedent to commencement and
prosecution of this litigation.

9. The Defendant is the United States of America.

10. The United States of America may be served with process in accordance with
Rule 4(i) of the Federal Rules of Civil Procedure by serving a copy of the
Summons and a copy of the Complaint to the United States Attorney Jason R.
Dunn, cfo acting United States Attorney Matthew T. Kirsch, by certified mail,
return receipt requested at his office, United States Attorney, District of Colorado,
1801 California Street, Suite 1600, Denver, Colorado 80202 to the attention of
the Civil Process Clerk, and by serving a copy of the Summons and Plaintiffs
Original Complaint on Merrick Garland, Attorney General’s Office, 950
Pennsylvania Avenue, NW Washington, DC 20530-0001.

Il. PARTIES

11. The Plaintiff, Erin Hutchinson, is domiciled in and resident of El Paso County in
the State of Colorado. The Plaintiff is a citizen of the State of Colorado.

12. Upon information and belief, the Defendant, Giuseppe Maurello, is a citizen of
the State of Colorado.

13,.A Defendant is the United States of America.
Case 1:21-cv-00879-KMT Document1 Filed 03/26/21 USDC Colorado Page 4 of 7

14. The United States Postal Service is an agency of the United States of America.
The United States Postal Service is an “independent establishment of the
executive branch of the Government of the United States.” 39 U.S.C. §201. The
United States of America, Defendant, herein, through its agency, the United
States Postal Service, at all times material hereto, owned, operated and
controlled the United States Postal Offices in Colorado Springs, Colorado.

Il. VENUE

15. Venue is proper in this district because pursuant to 28 U.S.C. §1391(e)(1) and 28
U.S.C. §1402(b), as the United States is a Defendant and Plaintiff resides in this
district and has her domicile in this district. Further venue is proper in this district
pursuant to 28 U.S.C. § 1391(e) and 28 U.S.C. § 1402(b) as the United States is
a Defendant and a substantial part of the events or omissions giving rise to the

claim occurred in this district.

16. Upon information and belief the collision occurred in El Paso County, in the State

of Colorado.

FACTUAL ALLEGATIONS

17.At all times material hereto, all persons involved in supervising and operating the
United States Postal Service vehicle in question were agents, servants, and/or
employees of the United States of America, or some other agency thereof, and

were at all times material hereto, acting within the course and scope of such

employment.
Case 1:21-cv-00879-KMT Document1 Filed 03/26/21 USDC Colorado Page 5 of 7

18.On April 19, 2018, Giuseppe Maurello was an employee of the United States
Postal Service (hereinafter referred to as “USPS”).

19.On April 19, 2018, at approximately 4:35 p.m., Plaintiff was driving a 2013 Honda
Accord, owned by her, southbound in the number 1 lane on Grinnell Boulevard in
El Paso County, Colorado.

20.On April 19, 2018, at approximately 4:35 p.m., while acting within the course and
scope of his employment with the United States Postal Service, Giuseppe
Maurello was driving a government-owned United States Postal Service Truck
was northbound on Grinnell Boulevard in El Paso County, Colorado in the left
turn lane.

21.On April 19, 2018, at approximately 4:35 p.m., Defendant Maurello failed to
properly yield the right-of-way and turned left in front of Plaintiff's lawfully
preceeding Honda Accord, and the front of Defendant Maurello’s vehicle collided
front-to-front with Plaintiff's vehicle.

22.As a direct and proximate result of the negligence of USPS employee, Giuseppe
Maurello, Plaintiff suffered injuries, damages, and losses, including but not
limited to: physical injury; exacerbation of pre-existing medical conditions; past
and future medical and healthcare costs and expenses; past and future physical
disfigurement; past and future physical impairment; past and future out-of-pocket

expenses, property damage to her vehicle; and, diminished value of her vehicle.

FIRST CLAIM FOR RELIEF

(Negligence of United States Postal Service Employee Giuseppe Maurello and
the United States of America}
Case 1:21-cv-00879-KMT Document1 Filed 03/26/21 USDC Colorado Page 6 of 7

23. The allegations and statements in Paragraphs 1-22, above, are hereby

incorporated by reference herein.

24.At ail times relevant, USPS employee Giuseppe Maurello had a duty to operate

in a safe and reasonable manner the government-owned motor vehicle that he

was driving.

25.On April 19, 2018, at approximately 4:35 p.m., USPS employee Giuseppe

Maurello breached those duties in one, or more, of the following ways:

a.

By driving at a speed that was unreasonable given the traffic conditions at
the time and place of the collision;

By failing to maintain control over the course, and speed, of the vehicle he
was driving;

By failing to steer the vehicle he was driving so as to avoid the collusion
with the Plaintiffs vehicle;

By failing to brake the vehicle he was driving so as to avoid the collision
with the Plaintiff's vehicle;

By failing to yield the right-of-way to Plaintiff's vehicle;

By failing to yield the right-of-way to Plaintiff's vehicle which was
approaching from the opposite direction and was within the intersection or

sufficiently close thereto, in violation of C.R.S. §42-4-702.

26. As the direct and proximate result of the negligence of the USPS employee,

Giuseppe Maurello, Plaintiff suffered injuries, damages, and losses as set forth in

paragraph 21, above.
Case 1:21-cv-00879-KMT Document1 Filed 03/26/21 USDC Colorado Page 7 of 7

WHEREFORE, the Plaintiff prays for judgement to be entered against the Defendant
in an amount sufficient to compensate Plaintiff for his injuries, damages and losses,
for her costs, expert witness fees, post-judgment interest, and such other relief as

the Court deems just and appropriate.
DATED this 26" day of March, 2021.

Respectfully submitted,

Treft T. Kifig, Esq.

King and Beaty, LLC

3260 E. Woodmen Road
Suite 200

Colorado Springs, CO 80920
Phone: (719) 505-9999

FAX: (303) 320-1915
Trent@kingandbeaty.com

 

Plaintiffs address:
947 Candle Star Loop S.
Fountain, CO 80817
